ADDENDUM TO INVESTMENT ADVISORY AGREEMENT Calvert Variable Products, Inc. Calvert Investment Management, Inc. (“Calvert” or the “Advisor”) is the investment advisor to the above-referenced registered investment company (Fund). Calvert has agreed, with the Fund, to contractually limit direct ordinary net annual fund operating expenses of the Fund through April30,2014, as follows. This expense limitation does not limit the acquired fund fees and expenses incurred by a shareholder. Under the terms of the contractual expense limitation, operating expenses do not include interest expense, brokerage commissions, extraordinary expenses, and taxes. To the extent any expense offset arrangement reduces Fund expenses, Calvert's obligation under this agreement is reduced and Calvert shall also benefit from the expense offset arrangement. The below figures are expressed as a percentage of average net assets. Class F Calvert Variable Products, Inc. Calvert VP Volatility Managed Moderate Portfolio 0.83% Calvert VP Volatility Managed Moderate Growth Portfolio 0.83% Calvert VP Volatility Managed Growth Portfolio 0.83% For Funds: /s/ William M. Tartikoff For Calvert: /s/ Ronald M Wolfsheimer William M. Tartikoff Ronald M. Wolfsheimer Vice President and Senior Vice President and Chief Financial Secretary and Administrative Officer Date: February 5, 2013 Date: February 5, 2013 Effective
